Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered May 28, 1993 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents which, inter alia, denied petitioner’s request for release on parole.
We reject petitioner’s argument that respondents failed to consider all relevant factors and set forth sufficient reasons for the denial of petitioner’s request for parole. The record indicates that respondents acted properly and in accordance with statutory requirements. Finally, we conclude that it was *812not an abuse of discretion in this case for respondents to impose a 24-month hold before petitioner can again be considered for parole.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.